Exhibit 10.4


THIRD AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT




THIS THIRD AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"),
dated and effective as of September 1, 2009, is made and entered into among
CARDTRONICS USA, INC. and CARDTRONICS, INC. (the "Clients") and WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Wells Fargo").
 
R E C I T A L S:
 
A.           Clients and Wells Fargo entered into a Contract Cash Solutions
Agreement, dated as of July 20, 2007 (as modified or amended from time to time,
the "Agreement").
 
B.           Wells Fargo and Clients desire to clarify certain provisions
thereof with respect to Regulation E Claim, Armored Carrier Shortage Claims
Processing, Daily Reports issued by the Clients and the pricing of certain
services.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, intending to be legally
bound:
 
ARTICLE I
 
Definitions
 
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.
 
ARTICLE II
 
Amendments
 
Section 2.1.    Section II 2 G., entitled "Work", of the Agreement is amended by
inserting the following thereto:


“Effective September 1, 2009, Wells Fargo will assume responsibility for
providing the following services to the Client for Vcoms: Regulation E Claims
and Armored Courier Shortage Processing (more fully described in subsections 1
and 2 below).  In addition, Wells Fargo will assume responsibility for providing
the same services for ATMs based on a mutually agreed upon conversion
schedule.  In addition, the Client will assume responsibility for providing
“File 5” report and agree to updated times for “Files 1-4” based on a mutually
agreed upon implementation schedule.”


 
 

--------------------------------------------------------------------------------

 
 
1.    Regulation E Claims


Wells Fargo will have responsibility for working claims related to inbound
Regulation E adjustments from the Covered Machines in accordance with the
applicable Regulation E debit network operating rules (“Network Operating
Rules”).  All ATM network fees associated with claims will be passed through by
Wells Fargo for payment by Clients.  The Work under this part will consist of:


a.   Responding to and processing inbound Regulation E claims on behalf of
Clients, which activity includes the research, decision-making and, when
appropriate, payment of cardholder claims reported to Wells Fargo against
Clients’ Covered machines, using Clients supplied electronic journal, host and
error log data and other applicable machine balancing information.  Wells Fargo
will respond to claims within the periods provided for in the Network Operating
Rules for claims response, subject to its receipt of necessary data and response
to information requests from Clients, Armored Carriers and Maintenance
Providers.


b.   Process payment of inbound Regulation E claims under $59, without
research.  Wells Fargo will file shortage claims for claimable Losses with the
Armored Carriers postmarked within five business days of servicing and will
provide an electronic file to Clients listing differences on a weekly basis.


2.    Armored Carrier Shortage Claims Processing


a.   Armored Carriers will notify Wells Fargo, after validation, of any cash
shortages discovered by and/or reported to Wells Fargo in the Covered Machine
balancing or armored vault balancing process in an expedited manner.


b.   Wells Fargo will file shortage claims for Claimable Losses with the Armored
Carriers postmarked within five business days of servicing.  Claimable Losses
are losses for which Clients are entitled to recover under their contracts with
Armored Carriers.


c.   Wells Fargo will negotiate an agreement directly with the Armored Carriers
for processing shortage claims, assist with research and negotiate claimable
Losses directly with the armored Carriers pursuant to the various Armored
Carrier agreements, track claim status as unresolved until resolution is reached
(but in no event will Wells Fargo be responsible for pursing claims through
mediation, arbitration, litigation or other dispute resolution), and provide
Clients with necessary information available to it so that a Customer can pursue
Claims Losses to resolution.  Wells Fargo will work with the Armored Carrier to
locate a washing item or accept payment on behalf of Clients for Claimable
Losses.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.2.    Section III.A.   Commencement.  Section III.A. is amended by
deleting the reference to “12:00 a.m.” and inserting in lieu thereof a reference
to “3:45 p.m.” and deleting the reference to “3:00 p.m.” and inserting in lieu
thereof a reference to “3:45 p.m.”
 
Section 2.3.    Section III.B of the Agreement (“Daily Reports”) identifies four
different reports that are to be issued daily by the Clients to the Bank.  Those
reports are referred to as the File 1, File 2, File 3, and File 4 reports and
cover and affect the issues set forth in subsections a-d of Section 2 B.
1.  Each of those subsections is hereby amended as follows:


III.B.1 a.   File 1.  Section III.B.1.a. is amended by deleting the reference to
“Separate reports for Vcoms and ATMs (each a “File 1 Report”) that provide” and
inserting in lieu thereof a reference to “A report for Vcoms and ATMS (“File 1
Report”) that provides”; deleting the reference to “12:00 a.m.” and “3:00 p.m.”
and inserting in lieu thereof a reference to “3:45 p.m.”


IIII.B.1.b.             File 2.  Section III.B.1.b. is amended by deleting the
reference to “Separate reports (each a “File 2 Report”) that provide” and
inserting in lieu thereof a reference to “A report (“File 2 Report”) that
provides.”


III.B.1.c.   File 3.  Section III.B.1.c. is amended by deleting the reference to
“Separate reports for Covered Machines (each a “File 3 Report”) that provide”
and inserting in lieu thereof a reference to “A report for Covered Machines
(“File 3 Report”) that provides” and deleting both references to “12:00 a.m.”
and inserting in lieu thereof a reference to “3:45 p.m.”


III.B.1.d.   File 4.  Section III.B.1.d. is amended by deleting the reference to
“Separate reports (each a “File 4 Report”) for Covered Machines by type that
provide” and inserting in lieu thereof a reference to “A report (“File 4
Report”) for Covered Machines by type that provides” and deleting the reference
to “12:00 a.m.” and inserting in lieu thereof a reference to “3:45 p.m.”


Section 2.4.    In addition to the above four reports, effective upon the
execution hereof, Clients shall provided an additional Daily Report to
Bank.  Accordingly, the following is added to the Agreement as Section
III.B.1.e:


File 5.  A report for Vcoms and ATMs (“File 5 Report”) that provides the amount
of Cash dispensed other than ATM withdrawals from for each such Covered Machines
between the Beginning Measurement Time through settlement, which is 3:45 p.m.
Central Time of the immediately preceding Business Day (“Daily Dispensed Cash”).


Section 2.5.    With respect to fees Bank charges to Clients for the services
set forth on Exhibit B, as such was amended by that Amended and Restated Fee
Letter dated July 19, 2009, the parties agree as follows:


 
3

--------------------------------------------------------------------------------

 
 
a.    As of the date reported in writing to Wells Fargo by Cardtronics that an
ATM is converted from Fiserv management to Cardtronics management, the ATM will
cease to be invoiced under WF Code 08156 ATM Contract Cash Balance/Location and
will be invoiced under WF Code 08151 Contract Cash Balance/Settlement.


b.    The fee for “Expanded Network Currency Deposited” is reduced from $0.00030
to $0.00014 per deposit.
 
c.    The fee for “Expanded Network Currency Furnished” is reduced from $0.00030
to $0.00014 per occurrence.


ARTICLE III
 
Representations and Warranties; Acknowledgments
 
Each of the parties represents and warrants to the others that (i) the
execution, delivery and performance of this Amendment has been duly authorized
by all requisite action on its part; and (ii) it is in compliance with the terms
and agreement contained in the Agreement applicable to it.
 
ARTICLE IV
 
General Provisions
 
Section 4.1   Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
 
Section 4.2   Facsimile Signatures.  Delivery by fax of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart of this Amendment.
 
Section 4.3   Section Headings.  The section headings in this Amendment are for
purposes of reference only and shall not limit or effect any of the terms
hereof.
 
Section 4.4   Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of parties hereto and their respective successors and
assigns, subject, however, to the requirements of Section XIV.D. of the
Agreement.
 
Section 4.5   Governing Law.  The Governing Law shall govern this Amendment and
the interpretation thereof.
 
Section 4.6   Entire Agreement; Modification.  This Amendment constitutes the
entire agreement between Wells Fargo and Clients relating to the subject matter
hereof and may not be changed orally, but only by written instrument signed by
both parties.  There are no restrictions, promises, warranties, covenants, or
undertakings relating to the subject matter of this Amendment other than those
expressly set forth or referred-to herein.  Nothing in this Amendment alters or
impairs the Agreement except for the amendments specifically provided herein.
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.
 

CARDTRONICS USA, INC.     WELLS FARGO BANK , NATIONAL ASSOCIATION            
By: /s/ Michael H. Clinard
   
By: /s/ John Kallina
 
       Name: Michael H. Clinard
       Title: President, Global Services
   
       John Kallina
       Vice President
 

 

CARDTRONICS, INC.                  
By:  /s/ Michael H. Clinard
   
 
 
        Name: Michael H. Clinard
        Title: President, Global Services
   
 
 

 
 
5